DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-16, & 45-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 20130193464)
Regarding claim 1, Bae discloses that a transfer-print component structure, comprising:
a component having a component first side and an opposing component second side;
a single electrode 142 disposed on the component first side, wherein the single electrode is the only electrode disposed on the component first side (Fig. 31 & 34) ; and
one or more stabilizing connection posts 146 disposed on the first side and extending away from the component, wherein each of the one or more stabilizing connection posts is electrically conductive and is electrically connected in common to the single electrode 142 (Fig. 34, para. 0258).
Reclaim 2, Bae discloses that the one or more stabilizing connection posts 146 comprise at least three distal portions disposed at three spatially separated locations that are not in a common line (Fig. 31 & 34).

Reclaim 4, Bae discloses that one or more distal portions of the three distal portions is closer to an edge of the component first side than to a center of the component first side (Fig. 34). 
Reclaim 5, Bae discloses that the one or more stabilizing connection posts comprise a stabilizing connection post that is a linear rail, a curved rail, or a ring (Fig. 34).
Reclaim 8, Bae discloses that the one or more stabilizing connection posts comprise a stabilizing connection post having a flat distal end surface (Fig. 31).
Reclaim 9, Bae discloses that the one or more stabilizing connection posts comprise two or more stabilizing connection posts having distal ends that terminate in a common plane (Fig. 31 & 34).
Reclaim 10, Bae discloses that (i) each distal end of the distal ends that terminate in a common plane are substantially a point (ii), each distal end of the distal ends that terminate in a common plane is substantially a plane, or (111) at least one distal end of the distal ends that terminate in a common plane is substantially a point and at least one distal end of the distal ends that terminate in a common plane is substantially a plane (Fig. 31 & 34).

Reclaim 12, Bae discloses that the single electrode substantially covers the component first side (Fig. 34). 
Reclaim 13, Bae discloses that comprising at least a portion of a tether physically connected to the component (Fig. 34).
Reclaim 14, Bae discloses that every stabilizing connection post 146 extending from the first side of the component is commonly electrically connected to the single electrode (Fig. 34).
Reclaim 15, Bae discloses that one or more separate stabilizing connection posts 146 disposed on the component first side and extending from the component and electrically disconnected from the single electrode (Fig. 34).
Reclaim 16, Bae discloses that the one or more separate stabilizing connection posts are disposed around a perimeter of the single electrode or the component first side or wherein at least one separate stabilizing connection post of the one or more separate stabilizing connection posts is closer to an edge of the single electrode or the component first side than at least one stabilizing connection post of the one or more stabilizing connection posts electrically connected in common to the single electrode (Fig. 34). 
Regarding claim 45, Bae discloses that a transfer-print component structure, comprising:
a component;
an electrode 142 disposed on a side of the component; and

Reclaim 46, Bae discloses that each of the stabilizing connection posts is electrically conductive and commonly electrically connected to the electrode (Fig. 31 & 34).
Reclaim 47, Bae discloses that the first stabilizing connection post and the second stabilizing connection post are the only stabilizing connection posts that extend from the side of the component (Fig. 31 & 34).
Regarding claim 48, Bae discloses that a transfer-print component structure, comprising:
a component;
an electrode 142 disposed on a side of the component; and 
stabilizing connection posts 146 extending away from the side of the component, wherein each of the stabilizing connection posts is electrically conductive and commonly electrically connected to the electrode and wherein the stabilizing connection posts 146 comprise at least three stabilizing connection posts each having at least a portion that is closer to an edge of the side of the component than to a center of the side of the component (Fig. 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20130193464) in view of Okada et al. (US 20020153608).
Reclaim 6, Bae fails to specify that the one or more stabilizing connection posts comprise a stabilizing connection post having a sharp distal end area smaller than a proximal end area of the stabilizing connection post. 
However, Okada suggests that electrode post can be pyramid shape (para. 0017, note: pyramid has same side of side and height).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bae with one or more stabilizing connection posts comprise a stabilizing connection post having a sharp distal end area smaller than a proximal end area of the stabilizing connection post as taught by Okada in order to enhance precise electrical contact to adjoin substrate or package and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
		 
Reclaim 7, Bae & Okada disclose  that the one or more stabilizing connection posts comprise a stabilizing connection post having a distal end with a distal length and a distal width, and the distal length is substantially the same as the distal width (para. 0017, Okada, a pyramid shape will contains claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899